                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

ADAM WILLIAMS,                             :     Hon. Joseph H. Rodriguez

            Plaintiff,                     :     Civil Action No. 18-4120

       v.                                  :
                                                       OPINION
TESLA, INC.; TESLA MOTOR, INC.;            :
TESLA, INC. d/b/a TESLA MOTORS,
INC.;                                      :

            Defendants.                    :


      This matter is before the Court on motion of Defendant Tesla, Inc. for

an Order to compel arbitration of Plaintiff Adam Williams’ claims pursuant

to the Federal Arbitration Act, 9 U.S.C. § 1 and to dismiss Plaintiff’s

Complaint. Having considered the parties’ submissions, the Court decides

this matter without oral argument pursuant to Federal Rule of Civil

Procedure 78. For the reasons stated below, this Court grants Defendant’s

motion to compel arbitration and dismiss the Complaint.

                                 Background

      The Complaint alleges that Plaintiff worked for Defendant for

approximately six years, during which time he became aware of allegedly

“illegal and/or fraudulent” business practices, which he reported on several

occasions to his supervisors. See Compl. ¶ 4-8. Plaintiff contends that, as a


                                       1
result, he was demoted twice and then terminated from Defendant’s

employ in violation of the Conscientious Employee Protection Act

(“CEPA”), N.J. Stat. Ann. § 34:19-1.

      Prior to commencing employment with Defendant, as a condition of

employment, Plaintiff signed an Arbitration Agreement as part of an offer

letter on September 3, 2012. The letter states:

      To ensure the rapid and economical resolution of disputes that
      may arise in connection with your employment with Tesla, you
      and Tesla agree that any and all disputes, claims, or causes of
      action, in law or equity, arising from or relating to your
      employment, or the termination of your employment, will be
      resolved, to the fullest extent permitted by law by binding
      arbitration per Attachment A, and that you are waiving your
      right to a jury trial.

(Ward Decl., Ex. A, p. 2; emphasis in original.) The Arbitration Agreement

further provides:

      To ensure the rapid and economical resolution of disputes that
      may arise in connection with your employment with Tesla, you
      and Tesla agree that any and all disputes, claims, or causes of
      action, in law or equity, arising from or relating to your
      employment, or the termination of your employment, will be
      resolved, to the fullest extent permitted by law by binding
      arbitration in San Francisco California conducted by the
      Judicial Arbitration and Mediation Services/Endispute, Inc.
      (“JAMS”), or its successors, under the then current rules of
      JAMS for employment disputes. Accordingly, you and Tesla
      agree to an arbitration in which:

            a. you are waiving any and all rights to a jury trial but all
               court remedies will be available in arbitration; and


                                       2
            b. all disputes between you and the Company shall be
               fully and finally resolved by binding arbitration that
               provides for adequate discovery; and

            c. all disputes shall be resolved by a neutral arbitrator
               who shall issue a written opinion; and

            d. Tesla shall pay all arbitration fees in excess of those
               which would be required if the dispute was filed in a
               court of law.

(Id.) By letter to Plaintiff’s counsel dated March 14, 2018, Defendant

stated its willingness to arbitrate the matter in New Jersey, rather

than California. (Nelson Decl., ¶ 4.)

                                  Discussion

      The FAA creates “a strong federal policy” of resolving parties’

disputes through arbitration by enforcing the parties’ arbitration

agreements. Puleo v. Chase Bank USA, N.A., 605 F.3d 172, 178 (3d Cir.

2010) (en banc) (citation omitted). Before compelling arbitration, however,

courts must be satisfied that the parties have an agreement to arbitrate,

because “arbitration is a matter of contract and a party cannot be required

to submit to arbitration any dispute which he has not agreed so to

submit.” AT & T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643,

648 (1986) (citations omitted).

      The Court must decide, first, whether “there is an agreement to

arbitrate” and, second, whether “the dispute at issue falls within the scope

                                        3
of that agreement.” Century Indem. Co. v. Certain Underwriters at Lloyd’s,

London, subscribing to Retrocessional Agreement Nos. 950548, 950549, &

950646, 584 F.3d 513, 523 (3d Cir. 2009). When the parties have a valid

arbitration agreement, “any doubts concerning the scope of arbitrable

issues should be resolved in favor of arbitration[.]” Mitsubishi Motors

Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626, 105 S.Ct. 3346,

87 L.Ed.2d 444 (1985) (citation omitted).

Standard of Review

      As to the first consideration, a district court “must initially decide

whether the determination is made under [Federal Rule of Civil Procedure]

12(b)(6) or 56.” Sanford v. Bracewell & Guiliani, LLP, 618 F. App’x 114, 117

(3d Cir. 2015). The Rule 12(b)(6) standard is appropriate where “it is

apparent, based on the ‘face of a complaint, and documents relied upon in

the complaint,’ that certain of a party’s claims ‘are subject to an enforceable

arbitration clause.’” Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716

F.3d 764, 776 (3d Cir. 2013) (citations omitted).

      The Rule 56 standard is appropriate where: (1) “‘the motion to

compel arbitration does not have as its predicate a complaint with the

requisite clarity’ to establish on its face that the parties agreed to arbitrate,”

or (2) “the opposing party has come forth with reliable evidence that is


                                        4
more than a ‘naked assertion . . . that it did not intend to be bound’ by the

arbitration agreement, even though on the face of the pleadings it appears

that it did.” Id. at 774. Summary judgment under Rule 56 is appropriate if

the record demonstrates that there is no genuine issue as to any material

fact, and, construing all facts and inferences in a light most favorable to the

non-moving party, “the moving party is entitled to a judgment as a matter

of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R.

Civ. P. 56); see also Pollock v. Am. Tel. & Tel. Long Lines, 794 F.2d 860,

864 (3d Cir. 1986).

      In this case, the existence of an agreement to arbitrate is not apparent

from the face of Plaintiff’s Complaint, which does not mention the

Arbitration Agreement or attach the Arbitration Agreement as an exhibit.

Instead, Defendant’s motion to compel arbitration relies exclusively on

matters outside the pleadings. Accordingly, the Rule 56 standard governs.

As Plaintiff does not request discovery or contest the Arbitration

Agreement’s existence, the Court will consider Defendant’s motion on the

existing record. See Par-Knit Mills, Inc. v. Stockbridge Fabrics Co., 636

F.2d 51, 54, n.9 (3d Cir. 1980) (holding the existence of an agreement to

arbitrate may be decided by the court as a matter of law “when there is no

genuine issue of fact concerning the formation of the agreement”).


                                       5
Validity and Enforceability of the Arbitration Clause

      General state law principles are utilized to determine whether the

parties have agreed to arbitrate. Aliments Krispy Kernels, Inc. v. Nichols

Farms, 851 F.3d 283, 289 (3d Cir. 2017). Here, the parties acknowledge

that New Jersey law determines whether there was an agreement to

arbitrate. Under New Jersey contract principles, “[a]n enforceable

agreement requires mutual assent, a meeting of the minds based on a

common understanding of the contract terms.” Morgan v. Sanford Brown

Inst., 137 A.3d 1168, 1180 (N.J. 2016). “[A]ny contractual waiver-of-rights

provision must reflect that the party has agreed clearly and unambiguously

to its terms.” Atalese v. U.S. Legal Servs. Grp., L.P., 99 A.3d 306, 313 (N.J.

2014) (internal quotation and citation omitted).

      “No particular form of words is necessary to accomplish a clear and

unambiguous waiver of rights.” Atalese, 99 A.3d at 314. “Whatever words

compose an arbitration agreement, they must be clear and unambiguous

that a [party] is choosing to arbitrate disputes rather than have them

resolved in a court of law. In this way, the agreement will assure reasonable

notice to the [party].” Id. at 316. “The point is to assure that the parties

know that in electing arbitration as the exclusive remedy, they are waiving

their time-honored right to sue.” Id. at 314 (citation omitted).


                                        6
      “When a party enters into a signed, written contract, that party is

presumed to understand and assent to its terms, unless fraudulent conduct

is suspected.” Stelluti v. Casapenn Enters., LLC, 1 A.3d 678, 690 (N.J.

2010). “Failing to read a contract does not excuse performance unless fraud

or misconduct by the other party prevented one from reading.” Gras v.

Assocs. First Capital Corp., 786 A.2d 886, 894 (N.J. Super. Ct. App. Div.

2001) (citation omitted); see also Henningsen v. Bloomfield Motors, Inc.,

161 A.2d 69, 84 (N.J. 1960) (describing same as a “general principle” of

contract law).

      Plaintiff does not dispute the existence or authenticity of the

Arbitration Agreement. Rather, he argues that the Agreement is not clear as

to what claims are arbitrable. The Court disagrees. The Agreement states:

“any and all disputes, claims, or causes of action, in law or equity, arising

from or relating to your employment, or the termination of your

employment, will be resolved, to the fullest extent permitted by law by

binding arbitration.” Plaintiff’s claims arise out of his employment, or the

termination thereof.

      In support of his argument, Plaintiff points to the language in the

Arbitration Agreement that states:

      Arbitrable claims do not include, and this Agreement does not
      apply or otherwise restrict, administrative claims [he] may

                                       7
      bring before any governmental agency where, as a matter of
      law, the parties may not restrict your ability to file such claims
      (including the Equal Employment Opportunity Commission or
      its state equivalent, and the National Labor Relations Board).

This language provides Plaintiff with notice of his right to file an

administrative charge with any government agency, such as the EEOC or its

state equivalent. Those rights cannot be waived by agreement. See Beery v.

Quest Diagnostics, Inc., 953 F. Supp. 2d 531, 546-48 (D.N.J. 2013)

(enforcing arbitration agreement and holding that “[t]he EEOC’s power to

investigate a charge of discrimination is unquestioned, and it cannot be

subverted by an agreement to which EEOC is not a party”). Additionally,

CEPA does not provide for administrative action before a government

agency. See N.J. Stat. Ann. § 34:19-5 (“Upon a violation of any of the

provisions of this act, an aggrieved employee or former employee may,

within one year, institute a civil action in a court of competent

jurisdiction.”).

      The Court therefore finds that Plaintiff’s CEPA claim is subject to

arbitration under the unambiguous terms of the Arbitration Agreement

that he signed. See Martindale v. Sandvik, Inc., 800 A.2d 872, 883 (N.J.

2002) (enforcing an arbitration agreement containing language covering

“all disputes relating to employment with [defendant] or termination

thereof” because the “language in the arbitration agreement not only was

                                       8
clear and unambiguous, it was also sufficiently broad to encompass

reasonably plaintiff’s statutory causes of action”).

                                  Conclusion

      Accordingly, this Court finds the parties entered into an enforceable

agreement to arbitrate the instant dispute. Defendant's motion to compel

arbitration will be granted and Plaintiff’s Complaint will be dismissed. An

appropriate Order follows this Opinion.



Dated: December 11, 2018                   /s/ Joseph H. Rodriguez
                                           JOSEPH H. RODRIGUEZ
                                                   U.S.D.J.




                                       9
